Citation Nr: 0811803	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-16 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for drug abuse. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
October 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in May 2004, and a 
substantive appeal was received in May 2004.  An RO hearing 
was held in July 2004.    

Further, the initial July 2003 rating decision also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and the veteran's notice of disagreement and 
substantive appeal indicated that he wished to also appeal 
this issue.  However, a subsequent rating decision in April 
2006 granted service connection for PTSD.  Thus, as this was 
a full grant of the benefit sought on appeal, this issue is 
no longer in appellate status. 


FINDINGS OF FACT

1.  Hepatitis C was manifested during the veteran's active 
duty service.  

2.  The veteran does not have a drug abuse disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Drug abuse disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hepatitis C.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of the analyses below, the Board notes that 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

Service medical records showed that in November 1968, prior 
to being sent to Vietnam, the veteran was treated for 
infectious, acute hepatitis that was contracted in the line 
of duty.  However, the veteran's October 1970 service 
examination prior to discharge was normal.  Immediately after 
service, an October 1970 VA hospital record showed that the 
veteran was admitted and treated for pneumonitis left lower 
lobe.  An opium addiction was also noted.  

VA treatment records showed that the veteran was diagnosed 
with hepatitis C in September 2002.  A December 2002 VA 
treatment record showed past use of intranasal cocaine and 
heroin, but no drug use in the past 30 years.  However, a 
March 2003 VA treatment record showed that the veteran gave a 
history of intravenous drug use while in Vietnam.  Further, a 
May 2003 mental health note showed that the veteran again 
gave a history of heroine and cocaine abuse while in Vietnam.  
It was noted that route of ingestion was primarily snorting 
with some intravenous use.  The veteran reported that he 
stopped using drugs immediately after his return to the 
United States and had been clean since 1970.  VA treatment 
records also showed continuing treatment for Hepatitis C.  

The veteran was afforded a VA examination in June 2003.  The 
claims file and medical records were reviewed.  The veteran 
gave no history of blood transfusion, hemodialysis or organ 
transplant prior to 1992.  The veteran reported heroin, 
opium, and marijuana use for 12 months while in Vietnam.  He 
indicated that he used intravenous drugs on and off and 
shared needles with other persons.  He also shared equipment 
with others.  He had no history of body piercings or tattoos.  
He also reported that he had never been involved in a high-
risk sexual activity.  The veteran stated that he had been 
clean for the last 30 years and had not used any drugs since 
Vietnam.  The veteran did not recall having a hepatitis B 
vaccination, but remembered receiving an intramuscular gamma 
globulin injection when was in service.  Hepatitis A and B 
serology was requested.  Blood work showed that HBsAg and 
HBsAb were negative.  However, HBcAb and HBcAb - IgM were 
positive.  The diagnosis was history of hepatitis C.  The 
examiner noted that the veteran used intravenous drugs while 
in service and shared needles with other persons.  

In the July 2004 RO hearing, the veteran testified that his 
drug use had been misinterpreted by the VA in that he 
admitted to doing drugs in service while in Vietnam, but 
never used a needle.  The drugs were either snorted or 
smoked.  The veteran also testified that the only time he 
came into blood to blood contact was while in service when a 
fellow soldier was blown up right next to him and he had to 
help carry the body back to the bunker.    

A March 2006 report from the CURR supported the veteran's 
assertions concerning blood contact and the death of the 
other soldier. 
 
As the June 2003 VA examiner did not address the instance of 
hepatitis noted in service prior to the veteran being sent to 
Vietnam as well as the instance of blood contact, another VA 
opinion by a different examiner was done in April 2006.  The 
claims file was reviewed.  The examiner found it highly 
unlikely that the veteran's hepatitis C was due to combat 
situations or handling blood.  The examiner noted that IV 
drug abuse had been noted in the prior VA examination, and 
the number one cause of hepatitis C or any viral hepatitis C 
was drug abuse, not remote contact with wounded soldiers.  
The examiner noted that all other risk factors were very 
minor, less than 10 percent, so the examiner opined that the 
most likely cause, as even one-time use is enough to cause 
viral hepatitis, was drug abuse.  However, the examiner then 
noted that the veteran did have hepatitis in 1968 and the 
virus was not isolated at that time, so it was as likely as 
not that the veteran might have contracted it at that time.    

As the April 2006 opinion appeared to indicate that the 
veteran's hepatitis was due to substance abuse, but was also 
as likely as not contracted in 1968 as noted in the service 
medical record, the RO requested further clarification from 
the same examiner so another VA opinion was done in May 2006.  
The opinion noted that the veteran had blood work done at the 
June 2003 VA examination that was negative for hepatitis A 
IgM, which meant that the veteran did not have infectious 
hepatitis either in service, prior or after.  However, the 
veteran was positive for hepatitis B core antibody and 
hepatitis B core antibody M, which means both were reactive.  
The veteran was also reactive for hepatitis C and his viral 
load showed that he had active hepatitis C.  The examiner 
stated that she could not give an opinion as to when he 
contracted or how he contracted the hepatitis C, but provided 
that there was a history of substance abuse while in Vietnam 
and that he later mentioned to the June 2003 examiner that he 
did use substances.  The examiner reported that the highest 
risk factor and most common cause for hepatitis B and 
hepatitis C was substance abuse.  The examiner further 
provided that the service record did show that the veteran 
had hepatitis in 1968 before going to Vietnam.  The examiner 
stated that she did not know whether he used substances at 
that time or only after he entered Vietnam.  The history is 
not clear as the veteran denied any IV drug abuse.  However, 
the veteran does not have hepatitis A, but was exposed to 
hepatitis B and hepatitis C.  The examiner still thought the 
most likely cause was substance abuse.  However, the examiner 
could not give a definite opinion as to what type of 
hepatitis the veteran had in 1968; it was either B or C or a 
combination.  The examiner stated that she could not say 
whether the hepatitis was present before Vietnam or if he got 
it after Vietnam.  A definite date cannot be given, and a 
definite opinion as to what hepatitis he had in 1968 cannot 
be given, but most likely it was viral hepatitis as mentioned 
earlier, B or C or a combination.     

Based on the medical evidence of record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that service connection for hepatitis C is warranted.  
Service medical records showed that the veteran was treated 
for hepatitis in 1968 prior to any evidence indicating 
misconduct.  Moreover, a VA opinion identified the hepatitis 
in service as either B or C, or a combination.  Further, 
initially, the VA examiner indicated that it was as likely as 
not that the veteran contracted hepatitis C at this time.  
Thus, service connection is warranted.  See 38 U.S.C.A. § 
5107(b). 

Further, although it appears that the veteran does not 
currently have a drug abuse problem, the Board notes that 
service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).   However, as previously noted, if the substance 
abuse was acquired as a result of a service-connected 
disability, then service-connection is available.  See Allen 
v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  The veteran 
appears to have also claimed that his drug abuse was a result 
of his service-connected PTSD.  Nevertheless, there is no 
medical evidence linking the veteran's substance abuse to 
this service-connected disability.  Significantly, service 
connection for PTSD has only been established since March 17, 
2003, and the veteran apparently last abused drugs in 1970.  
In sum, it appears that the veteran does not currently have a 
drug abuse problem.  The Board notes that the Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Lastly, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issue of entitlement to service 
connection for hepatitis C, the satisfaction of VCAA 
requirements is rendered moot as to that issue. 

Moreover, as the law is dispositive with respect to the claim 
for drug abuse, the VCAA is not applicable.  See generally 
Mason v. Principi, 16 Vet.App. 129, 132 (2002); Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  




ORDER

Service connection for hepatitis C is warranted.  To that 
extent, the appeal is granted. 

Service connection for drug abuse disability is not 
warranted.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


